United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                       June 29, 2012

                                           Before

                             RICHARD D. CUDAHY, Circuit Judge
                             JOEL M. FLAUM, Circuit Judge
                             MICHAEL S. KANNE, Circuit Judge



SANTA’S BEST CRAFT, LLC, SANTA’S                    )   Appeal from the United States
BEST, and H. S. CRAFT MANUFACTURING                 )   District Court for the Northern
CO.,                                                )   District of Illinois, Eastern
                                                    )   Division
       Plaintiffs‐Appellants,                       )
                                                    )   No. 04 C 1342
No.    11‐2115                                      )   Robert W. Gettleman, Judge.
                     v.                             )
                                                    )
ST. PAUL FIRE AND MARINE INSURANCE                  )
COMPANY,                                            )
                                                    )
       Defendant‐Appellee.                          )



                                          ORDER

       On consideration of the petition of plaintiffs‐appellants for rehearing with
suggestion for rehearing en banc filed June 5, 2012, in the above‐captioned case, all of the
judges on the panel voted to deny are hearing, and no other member of the court has voted*
to hear this case en banc.

     Therefore, the petition for rehearing with suggestion for rehearing en banc is
DENIED. 

       The dispositive order filed May 23, 2012, is amended as follows:
No. 11‐2115                                                                                                                                Page 2



The eleventh line of the continuing paragraph on page two, which reads: “to consider on
remand if the “’primary focus’” should read “to consider on remand if a “’primary focus’”. 

The second line of the first full paragraph on page two, which reads: “trade dress claims
was the primary focus” should read “trade dress claims was a primary focus”. 

The fourth line of the second full paragraph on page two, which reads: “the district court
concluded that the primary focus of the JLJ settlement” should read “the district court
concluded that a primary focus of the JLJ settlement”.

The second line of the third full paragraph on page two, which reads: “the primary focus of
the JLJ settlement” should read “a primary focus of the JLJ settlement”. 

The eighth line of the third full paragraph on page two, which reads “was not the primary
focus” should read “was not a primary focus”.

The fourth line of the continuing paragraph on page three, which reads “was the primary
focus” should read “was a primary focus”. 




* Judge Rovner is recused from voting on this matter.